Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Gerald Stevens Reg. No. 75,639 on June 2, 2022.
In the claims:
Claim 19, line 2, “1λ or more” has been rewritten as --0.6λ or less--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, the most relevant prior art reference is Abbott et al. (USPAT 7,105,980, Reference of Record). Abbott et al. discloses in Figs. 1a and 1b an elastic wave device (10) including a silicon support substrate (18), a piezoelectric film (16) made from lithium tantalate, a silicon oxide layer (20) between the silicon support substrate and the piezoelectric film, in which the thickness of the layers is disclosed to be in the micron range and the thickness of the piezoelectric layer being at least twice the acoustic wave length (see Abstract, lines 1-3). However, the prior art does not teach: in regards to claim 1, wherein a higher-order mode acoustic velocity of propagation through the piezoelectric film is equal or substantially equal to an acoustic velocity Vsi denoted by the disclosed formula (1) or higher than the acoustic velocity Vsi (note that formula 1 is also based on the disclosed formulas 2 ,3 and 4 also recited in claim 1). Thus, the applicant claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-6 and 8-16 have also been determined to be novel and non-obvious. 

In regards to claim 17, the closest prior art is Watanabe et al. (US2013/0285768, Reference of Record) as discussed in the office action mailed on 12/13/2021. However, after further consideration and in light of the applicant’s arguments filed on 3/14/2022, see pages 7-10, the prior art does not teach wherein a film thickness of the dielectric film is 1.2λ or less.  Thus, the applicant claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 17, claims 18-20 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843